                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                 CASE NO. CR19-0095-JCC
10                              Plaintiff,                     ORDER
11          v.

12   BRANDON CHARLES HATCH,

13                              Defendant.
14

15          This matter comes before the Court on the parties’ stipulated protective order (Dkt. No.
16   13). The Court ENTERS the following:
17          1. Protected Material
18          The following documents and materials are deemed Protected Material. The Government
19   will make available copies of the Protected Materials, including those filed under seal, to defense
20   counsel to comply with the Government’s discovery obligations. Possession of copies of the
21   Protected Materials is limited to the attorneys of record, investigators, paralegals, law clerks,
22   experts, and assistants for the attorneys of record (hereinafter collectively referred to as
23   “members of the defense team”). The following are deemed “Protected Material”:
24               a. Grand Jury transcripts and exhibits;
25               b. Victim and witness statements, including but not limited to reports of law
26   enforcement officers memorializing victim and witness statements, and written and recorded


     ORDER
     CR19-0095-JCC
     PAGE - 1
 1   statements by the victim and witnesses;

 2                c. Digital and photographic evidence relating to the victim and other witnesses;

 3                d. Personal and other information, including Child Protective Services and Tribal

 4   Child Welfare records, concerning the victim and other witnesses. Documents, reports, or

 5   writings containing personal information about or related to the victim and witnesses provided

 6   by the Government in discovery is deemed Protected Material. As used in this order, the term

 7   “personal information” refers to each victim and witness’s full name, date of birth, Social

 8   Security number (or other identification information), driver’s license number, tribal
 9   identification, address, telephone number, location of residence or employment, school records,
10   juvenile criminal records, child welfare, and other confidential information.
11          2. Scope of Review of Protected Material

12          The members of the defense team may display and review the Protected Material with

13   Defendant. The members of the defense team acknowledge that providing copies of the Protected

14   Material to Defendant and other persons is prohibited, and agree not to duplicate or provide

15   copies of Protected Material to Defendant and other persons.

16          The United States Attorney’s Office for the Western District of Washington is similarly

17   allowed to display and review the Protected Material to lay witnesses, but is otherwise prohibited

18   from providing copies of the Protected Material to lay witnesses, i.e., non-law enforcement

19   witnesses.

20          3. Consent to Terms of Protective Order

21          Members of the defense team shall provide written consent and acknowledgement that

22   they will each be bound by the terms and conditions of this order. The written consent need not

23   be disclosed or produced to the Government unless requested by the Assistant United States

24   Attorney and ordered by the Court.

25          4. Parties’ Reciprocal Discovery Obligations

26          Nothing in this order should be construed as imposing any discovery obligations on the


     ORDER
     CR19-0095-JCC
     PAGE - 2
 1   Government or Defendant that are different from those imposed by case law, Federal Rule of

 2   Criminal Procedure 16, and the Local Criminal Rules.

 3          5. Filing of Protected Material

 4          Any Protected Material that is filed with the Court in connection with pre-trial motions,

 5   trial, sentencing, or other matters before the Court shall be filed under seal and shall remain

 6   sealed until otherwise ordered by the Court. This does not entitle either party to seal their filings

 7   as a matter of course. The parties are required to comply in all respects to the relevant Local and

 8   Federal Rules of Criminal Procedure pertaining to the sealing of court documents.
 9          6. Non-Termination

10          The provisions of this order shall not termination at the conclusion of this prosecution.

11          7. Violation of Protective Order

12          Any violation of any term or condition of this order by Defendant, any member of the

13   defense team, or any attorney for the United States Attorney’s Office for the Western District of

14   Washington may be held in contempt of court, and/or may be subject to monetary or other

15   sanctions as deemed appropriate by the Court.

16          If the Defendant violates any term or condition of this order, the Government reserves its

17   right to seek a sentencing enhancement for obstruction of justice, or to file any criminal charges

18   relating to Defendant’s violation.

19          DATED this 18th day of June 2019.




                                                            A
20

21

22
                                                            John C. Coughenour
23                                                          UNITED STATES DISTRICT JUDGE
24

25

26


     ORDER
     CR19-0095-JCC
     PAGE - 3
